DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 10366834) in view of Yeo et al (US 2020/0051735).
Regarding claim 1, Lee teaches a multilayer ceramic electronic component (Fig. 1, 100)  comprising: a stacked body (Fig. 2, 110) including a plurality of ceramic layers (Fig. 2, 111) and a plurality of internal electrode layers (Fig. 2, 121/122) which are stacked (Fig. 2), the stacked body including a first main surface (Fig. 2, top of 110) and a second main surface (Fig. 2, bottom of 110) opposite to each other in a stacking direction (Fig. 2, Z), a first end surface (Fig. 2 left end of 110) and a second end surface (Fig. 2, right end of 110) opposite to each other in a length direction (Fig. 2, X) orthogonal to or substantially orthogonal to the stacking direction (Fig. 1), and a first lateral surface (Fig. 1, 5) and a second lateral surface (Fig. 1, 6) opposite to each other in a width direction (Fig. 1, Y) orthogonal to or 
However, Lee fails to fully teach that the first insulating layer is a first resin layer including a resin and no metal component and that the second insulating layer is a second resin layer including a resin and no metal component.
Yeo teaches that an insulating layer (Fig. 2, 141/142) disposed internal to an external electrode (Fig. 2, inside 21/22) can be a resin layer (resin later is interchangeable with ceramic layer such as alumina or silica [0048]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Yeo to the invention of Lee, in order to use one of the materials to perform their known function in a known location based on availability and cost options to be decided by the manufacturer of the device.
Regarding claim 2, Lee, as modified by Yeo, further teaches that the first resin layer located on the second main surface extends to a portion of the first end surface (Fig. 2, 141 on 131a); and the second resin layer located on the second main surface extends to a portion of the second end surface (Fig. 2, 142 on 132a).  
Regarding claim 3, Lee, as modified by Yeo, further teaches that 53the first resin layer covers the first underlying electrode layer on the first main surface adjacent to the first end surface (Fig. 2, 141 on top 131b); and the second resin layer covers the second underlying electrode layer on the first main surface adjacent to the second end surface (Fig. 2, 142 on top 132b).  
Regarding claim 4, Lee, as modified by Yeo, further teaches that the first resin layer located on the first main surface extends to a portion of the first end surface (Fig. 2, 141 on 131a), and the second resin layer located on the first main surface extends to a portion of the second end surface (Fig. 2, 142 on 132a).  
Regarding claim 5, Lee, as modified by Yeo, further teaches that the first resin layer covers the first underlying electrode layer on the first lateral surface and on the second lateral surface adjacent to the first end surface (Fig. 1-2, 141 would extend to 131b on sides 5/6); and the second resin layer covers the second underlying electrode layer on the first lateral surface and on the second lateral surface adjacent to the second end surface (Fig. 1-2, 142 would extend to 132b on sides 5/6).  
Regarding claim 6, Lee, as modified by Yeo, further teaches that the first resin layer located on the first lateral surface and on the second lateral surface adjacent to the first end surface extends to a portion of the first end surface (Fig. 2, 141 on 131a); and the second resin layer located on the first lateral surface and on the second lateral surface adjacent to the second end surface extends to a portion of the second end surface (Fig. 2, 142 on 132a).  
Regarding claim 7, Lee, as modified by Yeo, further teaches that the first resin layer covers the first underlying electrode layer on the first end surface (Fig. 2, 141 on 131a), the first resin layer located on the first end surface being separate from the first resin layer located on the second main surface adjacent to the first end surface (Fig. 2, separated 141 on 131a); and the second resin layer covers the second underlying electrode layer on the second end surface (Fig. 2, 142 on 132a), the second resin layer located on the second end surface being separate from the second resin layer located on the second main surface adjacent to the second end surface (Fig. 2, separated 142 on 132a).  
Regarding claim 8, Lee, as modified by Yeo, further teaches that the first resin layer covers the first underlying electrode layer on the first main surface adjacent to the first end surface (Fig. 2, 141 on top 131b); and the second resin layer covers the second underlying electrode layer on the first main surface adjacent to the second end surface (Fig. 2, 142 on top 132b).  
Regarding claim 9, Lee, as modified by Yeo, further teaches that the first resin layer covers the first underlying electrode layer on the first lateral surface and on the second lateral surface adjacent to the first end surface (Fig. 1-2, 141 would extend to 131b on sides 5/6); and the second resin layer covers 
Regarding claim 10, Lee, as modified by Yeo, further teaches that the stacked body includes rounded corners and rounded ridge lines (Yeo Fig. 1-2, body has rounded corners).   
Regarding claim 11, Lee, as modified by Yeo, further teaches that the stacked body includes an effective layer portion (Fig. 2, section with 111/121/122), a first outer layer portion (Fig. 2, 112 on top), and a second outer layer portion (Fig. 2, 112 on bottom); the effective layer portion includes the plurality of internal electrode layers and ceramic layers of the plurality of ceramic layers disposed therebetween (Fig. 2); and the effective layer portion is between the first and second outer layer portions (Fig. 2).  
Regarding claim 12, Lee, as modified by Yeo, further teaches that dimensions of the stacked body are not less than about 0.2 mm and not more than about 10.0 mm in the length direction (0.4mm Col 9 line 63-Col 10 line 3), not less than about 0.1 mm and not more than about 10.0 mm in the width direction (0.2mm Col 9 line 63-Col 10 line 3), and not less than about 0.1 mm and not more than about 5.0 mm in the stacking direction (0.2mm [based on size 0402 specifications] Col 9 line 63-Col 10 line 3).  
Regarding claim 13, Lee, as modified by Yeo, further teaches that the plurality of ceramic layers are made of a dielectric ceramic including at least one of BaTiO3, CaTiO3, SrTiO3, or CaZrO3 as a primary component (Col 9 lines 57-64).  
Regarding claim 15, Lee, as modified by Yeo, further teaches that 56the plurality of internal electrode layers include a plurality of first internal electrode layers (Fig. 2, 121) and a plurality of second internal electrode layers (Fig. 2, 122) that are alternately disposed in the stacking direction (Fig. 2); the plurality of first internal electrode layers are electrically connected to the first external electrode (Fig. 2); and the plurality of second internal electrode layers are electrically connected to the second external electrode (Fig. 2).  
Regarding claim 16, Lee, as modified by Yeo, further teaches that the conductive metal of each of the first and second underlying electrode layers includes at least one of Cu, Ni, Ag, Pb, Pd, Ag-Pb alloy, Ag-Pd alloy, and Au (Col 5, lines 25-30).  
Regarding claim 17, Lee, as modified by Yeo, further teaches that each of the first and second underlying electrode layers includes a glass component in addition to the conductive metal (Col 6, lines 13-16).  
Regarding claim 19, Lee, as modified by Yeo, further teaches that each of the first and second underlying electrode layers has a thickness of not less than about 10 µm and not more than about 150 µm on the respective first and second end surfaces (can be 10 µm which teaches the claim limitations Col 6, lines 34-36).  
Regarding claim 20, Lee, as modified by Yeo, further teaches that each of the first and second plating layers includes a lower plating layer provided on the stacked body and 57an upper plating layer provided on the lower plating layer (may be a plurality of plating layer Col 9, lines 51-57).

Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 10366834) in view of Yeo et al (US 2020/0051735) in further view of MASUNARI (US 2017/0256359).
Regarding claim 14, Lee further teaches that the plurality of ceramic layers include an additive (Col 9 lines 57-64).
However, Lee fails to teach that the plurality of ceramic layers include at least one of Mn compounds, Fe compounds, Cr compounds, Co compounds, and Ni compounds as a secondary component.  
MASUNARI teaches that the plurality of ceramic layers include at least one of Mn compounds, Fe compounds, Cr compounds, Co compounds, and Ni compounds as a secondary component ([0038]).

Regarding claim 18, Lee fails to teach the claim limitations. 
MASUNARI teaches that the glass component includes at least one of B, Si, Ba, Mg, Al, and Li ([0052]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MASUNARI to the invention of Lee, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Additional Relevant Prior Art:
Tsunoda et al (US 5339068) teaches relevant art in Fig. 8-9.
MOTOKI et al (US 2010/0290172) teaches relevant art in Fig. 1.
HAMANAKA et al (US 2018/0166215) teaches relevant art in Fig. 3-4.
FUKUMURA et al (US 2019/0131076) teaches relevant art in Fig. 1-3.
Yang et al (US 2019/0385795) teaches relevant art in Fig. 1-10.
Han et al (US 10770232) teaches relevant art in Fig. 6.

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive..
In response to applicant's argument that the layer of Yeo could not be  incorporated into the body of Lee, the test for obviousness is not whether the features of a secondary reference may be bodily In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would be simple substitution of known insulating layers from Lee’s inorganic insulating layer to Yeo’s Resin non-metal containing insulating layer.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's arguments that the inorganic insulating layer of Lee would have to include a metal in order to secure moisture resistance the examiner notes that this inorganic layer is being replaced by the Resin layer if Yeo who’s non inorganic insulating layer can easily be created without a metal component such as with Epoxy or perylene (Yeo [0048]).  Therefore the layer would no longer need a metal as taught by Lee and would then teach the limitations as claimed.  
Applicant therefore does not provide any persuasive evidence that the limitations as claimed are not taught by the prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848